Citation Nr: 0612357	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic granulocytic 
leukemia (CGL), to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for CGL.

This matter was previously before the Board and was remanded 
in July 2005 to provide the veteran with a VA examination.


FINDING OF FACT

The veteran's chronic granulocytic leukemia is not the result 
of a disease or injury in service, and is not related to 
exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

Chronic granulocytic leukemia was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  While the RO in this case did provide the 
veteran with a VCAA notice letter in February 2002, prior to 
the initial decision on the claim in October 2002, the Board 
finds the letter inadequate as it did not include the 
specific evidentiary requirements for a disability secondary 
to exposure to Agent Orange.

However, the requisite notifications were ultimately provided 
to the veteran by the July 2003 statement of the case (SOC), 
and the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, his claim was readjudicated 
in the March 2004 and December 2005 supplemental statements 
of the case (SSOC).  Therefore, any defect with respect to 
the timely provision of a valid VCAA notice constituted 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its February 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for chronic granulocytic leukemia (CGL).  
Specifically, the letter stated:

		[T]he evidence must show three things:

An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in service.

Additionally, the July 2003 SOC set forth the requirements to 
substantiate a disability secondary to exposure to Agent 
Orange contained in 38 C.F.R. §§ 3.307 and 3.309.

The letter described the information and evidence that the VA 
would seek to provide including service and VA medical 
records, other relevant military service records, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to provide the dates and places of all 
treatment received since discharge regarding his claimed 
disability, private medical records or a completed release 
form to allow the RO to obtain the records, and competent lay 
statements describing symptoms.
 
Finally, although the October 2002 VCAA notice letter did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to the VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decision, SOC, and SSOCs of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.  Further, the veteran was 
provided with an additional VCAA notice letter in August 2005 
which explicitly instructed him to submit "any evidence" in 
his possession that pertained to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim of service connection for CGL, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that the VA has fulfilled the duty to assist 
the appellant in this case.


Background

The veteran is seeking service connection for chronic 
granulocytic leukemia.  He contends the disease resulted from 
exposure to Agent Orange during active duty in Vietnam.

Service personnel records establish that the veteran served 
in Vietnam from July 1968 to July 1969.  His DD-214 reflects 
receipt of the Vietnam Campaign Medal and the Vietnam Service 
Medal.

Service medical records are negative as to the diagnosis or 
treatment of leukemia.  No health problems were noted at the 
veteran's separation examination in July 1969, and in the 
contemporaneous Report of Medical History form, he denied 
experiencing any health related issues.

Private medical records obtained from Dr. R.A. indicate the 
veteran was diagnosed with CGL in July 1991.

Records obtained from the Indianapolis VA medical center 
(VAMC), dated November 1999 through July 2002, indicate a 
continued diagnosis of CGL, in remission.

The veteran received a VA general medical examination in 
September 2005.  The VA physician diagnosed the veteran with 
CGL, in remission, but did not find it feasible to provide an 
opinion as to whether the disease was caused by exposure to 
Agent Orange during the veteran's period of active service.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for leukemia may be established on a 
presumptive basis by showing manifestation to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection is also available for certain 
diseases based on a veteran's presumed exposure to an 
herbicide agent during service in Vietnam between January 9, 
1962 and May 7, 1975, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116 (West Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6), (d), 3.309(e).  The following diseases are 
entitled to the presumption, even though there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The VA has specifically determined that a presumption of 
service connection based on exposure to herbicides during the 
Vietnam Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female  reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than chronic lymphocytic leukemia 
(CLL)), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders,  gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain- associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is  warranted.  Notice, 68 Fed. Reg. 27630-41 (May 20, 2003).

In this case, the evidence establishes that the veteran 
served in Vietnam from July 1968 to July 1969.  He is 
therefore presumed to have been exposed to herbicides, 
including Agent Orange, during that time.
 
The competent medical evidence of record, however, does not 
show that the veteran has been diagnosed with a disease 
associated with herbicide exposure.  CGL is not among the 
diseases identified in 38 C.F.R. § 3.309(e) as being entitled 
to the presumptive service connection.  In fact, as noted 
above, the VA has specifically determined that such a 
presumption is not available for leukemia other than CLL.  
See 68 Fed. Reg. at 27634-35.  Accordingly, the Board finds 
that presumptive service connection for the veteran's CGL due 
to exposure to Agent Orange is not warranted.
Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.2d 1039, 1042-43 (Fed. 
Cir. 1994).  After a careful consideration of the record, 
however, the Board finds the evidence insufficient to support 
service connection on a direct incurrence basis. 

Service medical records do not show that the veteran was 
diagnosed with or received treatment for leukemia, and the 
veteran did not complain of any health issues at his 
separation examination.  There is no evidence that the 
veteran's leukemia manifested to a compensable degree within 
one year of discharge such that he would be entitled to 
service connection pursuant to 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a).

Neither the private medical records nor the records from the 
Indianapolis VAMC address the possible etiology of the 
veteran's disease.  The veteran did receive a VA medical 
examination in September 2005, and while the VA examiner 
concurred with the long-standing diagnosis of CGL, he did not 
find it feasible to offer an opinion as to whether the 
veteran's disease was related to exposure to Agent Orange in 
service.

Further, the Board notes that the veteran was not diagnosed 
with leukemia until July 1991, twenty-two years after leaving 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's disease and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).

Although the evidence clearly shows that the veteran has a 
current disability of CGL, without proof of in-service 
treatment or competent medical evidence establishing a nexus 
relationship with service, the Board finds the preponderance 
of the evidence weighs against service connection for CGL on 
a direct incurrence basis.

While the veteran maintains his CGL resulted from his time in 
service, as a layperson he is not qualified to render a 
medical opinion as to causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 294 (1992).  Thus, the Board assigns no 
weight to his contention.  

In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for CGL, to include as secondary to exposure to Agent Orange, 
is denied.


ORDER

Entitlement to service connection for chronic granulocytic 
leukemia, to include as secondary to exposure to Agent 
Orange, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


